 

 

Q@,S\e__` §:18-77092-38'[ DOC 10 Filed 10/29/18 Entered 10/30/18 15253:01

2400 Research Boulevard - _
Suite 500 ‘,-` "»
Rockvi|lel MD 20850-3266 § ?.
(301) 5564300 » j "
fax (301)556~0100 ' ~"~

Lawrence J. Brad|ey
ExEcuTlvE sEcRETARY TREASuRER.

NECA? '

   

lw-
:z:
aa,....
c:
§§
oc';)§

}"3- " 1'\~'~
WWW-"@bf-Com National Electrical BeneEt`-\E DlSTPT R:gr;c; Ug,§"
f:§‘;§i wait
January 25, 2018 ng om- Zq 13 l: L;B
z::z;§ivg%

GREGG R HACKER
3394 5TH STREET
OCEANS|DE, NY 11572

axa- qx-g\o%
Q@,, il %_ 1\:110‘\7_/

Dear lVlr. Hacker:

Congratulationsl We are pleased to inform you that your National Electrical Benefit Fund (NEBF) Pension
Application for Early Benefits has been approved. Your pension effective date is January 2018, and you have
accumulated thirty seven years of benefit service credits.

Beginning January 2018 you will receive a monthly benefit of $818.48 less $81.85 withheld for federal income tax for
a total of $736.63. NEBF monthly benefit payments are made on the last working day of the month.

You will receive this benef1t 1n the form of a joint and survivor annuity. Upon your death, your spouse, Sandra
Hacker, will receive three-quarters of your monthly benefit for their |ifetime. lf your spouse predeceases you your
benefit will increase to the lifetime amount.

Please notify us in writing of any change in your mailing address and/or if you change the f1nancial institution or
account where your payments are being sent. You can download Change of Address and Direct Deposit forms from
our website at www. nebf. com. You should keep the old account open until the first benefit payment` 1s credited to the
new account.

We may review your file in the future. ln that case, we will send you a Pensioner's Status Form that you will need to
complete and return.

|n an effort to reduce administrative costs and improve efficiencyl you will have the option to securely access and
print your own Form 1099-R tax form online by January 15th every year. Take advantage of this new cost efficient
feature by registering online at www.nebf.com.

lf you have any questions about your benefit payments, please call our oche and a participant service representative
will be happy to assist you. You can also visit our website for more information.

Sincerely,

%W/.M@J

Lawrence J. Brad|ey

Executive Secretary-Treasurer

LJB/SYS

Enclosure(s): NEBF Return to Work Po|icy

OCCNCROCR B°°“" ||||||||| l||| ||||| |||l|| |||| l||ll| l|l|| |||| |||||| ll |||l

Case_ 8;18-77092-ast Doc gQNbM§%;M&QNEU§%W/SQU`SBH;B$@J,}_/

 

 

 

DATE 2/6/2017
_NAME Gregg Hacker
SS# -8108
Years in good standing M Years employed b a contributing JIB employer

$ 85.00 Unit Beneflt

Annuity (A) fund balance t ' 105,45'2.5".09'

Additional Security (B) balance
/ 401K balance* f _,5‘$ 194,’797.2`1
Health Reimbursement (HRA) balance - 11,5"721.38

Vacation/Holiday/Unemployment (VHU) balance

(* EXCLUDES ANY OUTSTANDING LOAN BALANCE)

 
   
  
  

`Withdrawal up to $2,500.60 monthly.

Withdrawal $175.00 to $ 777.00 weekly optional.

ump sum or installments

ontinue to withdraw as claims are submitted

 

Lump sum

ESTlMATED MONTI-lLY PENSION BENEFITS

The figures below are only a projection and subject to change upon a complete record eligibility check and approval of the Pension Committee.
Your case will be presented before a scheduled Pension Committee meeting based on your effective date of pension and receipt of

completed applications by this office.

JIB' _ Age “ 59.2 95.0%
NEBF _ ,Age 60 81.50%

EARLY RETlREMENT PENSION
***Lifetime Annuity**

$3,06§.50

 

JOINT & SURVIVOR PENSION OPTIONS

death of the member. If you do not reject the option, the calculations are as follows:

 

 

Joint & 50% Survivor Benefit Joint &75% Survivor Benefit
$ 3,068.50 Monthly Pension Benef`it $ 3,068.50 Monthly Pension Benefit
Reduction factor (SPOUSE 2 Reduction factor (SPOUSE
X 88.20% YEARS YOUNGER) X 83.00% 2 YEARS YOUNGER)

Joint & 75% Survivor

$ 2,706.42 Joint & 50% Survivor Pension $ 2,546.86 Pension
X 50% Spouse’s Entitlement X 75% Spouse’s Entitlement
Monthly payments to surviving Monthly payments to
$ 1,353.21 Spouse for life $ 1,910. 14 surviving Spouse for life
FOR JIB PENSION

lf the member survives the spouse, the pension will revert to the full amount.

 

 

the spouse shall receive the unpaid balance of 36 payments.

$

X

><

$

The Husband and Wife Pension provides a lifetime pension for the member plus a lifetime pension to the surviving spouse starting after the

Joint &'100% Survivor Benefit

3,068.50 Monthly Pension Benef`it

Reduction factor (SPOUSE 2
78.30% YEARS YOUNGER)

2,402.64 Joint &_100% Survivor Pension

100% Spouse’s Entitlement

Monthly payments to surviving
2,402.64 Spouse for life

In the event a member has not chosen the spouse option and is receiving pension and should die before he has received 36 payments, then

 

 

CaS€ 8-18-77092-&8'[ DOC 10 Filed 10/29/18 Entered 10/30/18 15253:01

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

PAYMENT ADvlcEs CovER SHEET
in Accordance With 11 U.S.C. Sec. 521(a)(1)(B)(iv)

 

ln re: Case No. 1 ~\\ "7`)0°0~/
Q-`lk'\g£" \'G`°ra%xk \`\Q\A& Chapter: is
Debtor(s)

 

Please Check the Appropn`ate Box.
For Debtor:

[:l Payment Advices are Attached.

 

- Number of Payment Advices Attached:

- Period Covered: (lf period covered is less than 60 days or 8
weeksl attach an explanation) '

- Number of Employers From Whom Debtor Received Payment Advices During the 60 Days Prior to Filing the

Bankruptcy Petition:
For Joint Debtor, if applicable:

[:] Payment Advices are Attached.

 

- Number of Payment Advices Attached:
' Period Covered: (lf period covered is less than 60 days or 8
weeks, attach an explanation)

- Number of Employers From Whom Debtor Received Payment Advices During the 60 Days Prior to Filing the
Bankruptcy Petition: ‘ »

 

For Debtor:

` [:\ No Payment Advices are Attached (the debtor had no income from any employer during the 60 Days Prior to Filing
the Bankruptcy Petition).

[:] No Payment Advices are Attached for Some Other Reason. (Attach an explanation)
For Joint Debtor, if applicable:

[:\ No Payment Advices are Attached (the debtor had no income from any employer during the 60 Days Prior to Filing
the Bankruptcy Petition).

  
 

 

M/ No Payment Advices . ed for Some Other Reason. (Attach an explanation)
¥ \-mv_tuv_c> - <'»w on ~ ‘vv\ Q, 11
l declare under penalty of /» d this Payment Advices Cover Sheet and the attached payment advices,
consisting of sheets, n .- b , and that they are true and correct to the best of my knowledge, information
and belief. 1 ' ' ' f '
Signature of Debtor: /. Date: 4 0 '72¢3 ""L 5
Signature of Joint De to Date:

 

Payment Advices Cover Sheet 4/11/06

